                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                     §
 BRAZOS LICENSING AND                            §
 DEVELOPMENT,                                    §        CIVIL ACTION NO. 6:20-cv-536
                                                 §
        Plaintiff,                               §          JURY TRIAL DEMANDED
                                                 §
 v.                                              §
                                                 §
 HUAWEI TECHNOLOGIES CO., LTD.                   §
 and HUAWEI TECHNOLOGIES USA                     §
 INC.                                            §
                                                 §
        Defendants.                              §

                           ORIGINAL COMPLAINT FOR PATENT
                                   INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Technologies Co., Ltd. and Huawei Technologies

USA Inc. (collectively “Huawei” or “Defendants”) and alleges:

                                   NATURE OF THE ACTION
       1.       This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                  1
                                           THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws

 of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

 Chinese corporation that does business in Texas, directly or through intermediaries, with a

 principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

 Republic of China.

        4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

 corporation organized and existing under the laws of Texas that maintains an established

 place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

 Technologies USA, Inc. is authorized to do business in Texas and may be served via its

 registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

 75201-3136.

        5.       The Defendants operate under and identify with the trade name “Huawei.”

 Each of the Defendants may be referred to individually as a “Huawei Defendant” and,

 collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.”

                              JURISDICTION AND VENUE
       6.       This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

                                                    2
Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391(b), (c)(3), and 1400(b) because Huawei Technologies USA Inc. has committed acts

of infringement in this judicial district and has a regular and established places of business

in this judicial district and in Texas. As non-limiting examples, on information and belief,

Huawei Technologies USA Inc. has sold or offered to sell the Accused Products in this

judicial district and has employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park,

TX 78613, 1399 S A W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX

76537, 1050 Rabbit Hill Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd,

Round Rock, TX 78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX

78641, 1950 Crystal Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock,

TX 78681, 506 McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock,

TX 78681, 112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown,

TX 78628, 3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574,

3801 Oak Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX

78664, 6603 S Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.



                                                    3
                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 7,515,546
       10.         Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

       11.         On April 7, 2009, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,515,546 (“the ’546 Patent”), entitled “Method and

apparatus for automatic discovery of network devices with data forwarding capabilities.” A

true and correct copy of the ’546 Patent is attached as Exhibit A to this Complaint.

       12.         Brazos is the owner of all rights, title, and interest in and to the ’546 Patent,

including the right to assert all causes of action arising under the ’546 Patent and the right

to any remedies for the infringement of the ’546 Patent.

       13.         Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

management systems for enterprises that integrate convergent O&M management solution

oriented to enterprise data centers, campus/branch networks, unified communications,

videoconferencing, and video surveillance (collectively, the “Accused Products”).

       14.    The Accused Products include Huawei eSight.

       15.    Huawei eSight provides management of network devices (or, resources). Before

eSight manages a network, the network devices connect and establish network connections

with the eSight.




                                                        4
https://support.huawei.com/enterprise/en/doc/EDOC1100097758/a2b0eb1d/adding-network-
devices

        16.   eSight allows planning and creation of subnets before adding devices. A user

 can then add devices based on the subnets.




https://support.huawei.com/enterprise/en/doc/EDOC1100107090/96810d25/principle




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/709813a6/adding-resources.


                                                 5
        17.   eSight provides three Subnet types for adding different types of resources such

 as network devices, IT storage devices. etc.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/709813a6/adding-resources

        18.   After adding subnets, resources are discovered and added to the eSight. eSight

 uses Simple Network Management Protocol (SNMP) for discovering and adding resources

 (e.g. network devices). Using the SNMP protocol, eSight delivers commands containing

 SNMP parameters to devices. If the devices detect that the received SNMP parameters are the

 same as those on them, devices are successfully added to eSight.




https://support.huawei.com/enterprise/us/doc/EDOC1100097758/7dbd4dbd/operation-
procedure

                                                   6
https://support.huawei.com/enterprise/en/doc/EDOC1100107090/e5a1ada8/basic-management-
of-network-devices

        19.    eSight provides Automatic Discovery method to add resources. Using the

 Automatic discovery method, the devices within a specific IP segment are added to eSight for

 management.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/709813a6/adding-resources




                                                   7
https://support.huawei.com/enterprise/en/doc/EDOC1100107090/e5a1ada8/basic-management-
of-network-devices


        20.    An administrator selects Automatic Discovery from Add Resource option on the

 left tree in eSight. The admin needs to enter Start IP address and End IP address in basic

 settings to provide a range of IP addresses for automatic discovery of devices in a network

 segment. The eSight discovers resources (e.g. network devices) between the defined IP

 addresses starting from Start IP address (or the first network address).




https://support.huawei.com/enterprise/en/doc/EDOC1100044378/a5d479fa/adding-network-
devices.


                                                     8
https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure.


       21.   Huawei describes its SNMP management model as containing four components:

 Network management system (NMS), agent, management object, and Management

 Information Base (MIB).




                                        Fig. 1
                                                 9
https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles

        22.   The management devices contain an agent process, MIB, and multiple

 management objects. The NMS interacts with the agent on a device, which performs an

 operation on the MIB after receiving commands from the NMS.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles

        23.   The NMS manager runs on NMS servers in a network to monitor and control

 network devices using SNMP. The agent is a process running on a managed device. The agent

 maintains data on the managed device, responds to request packets from the NMS, and returns

 management data to the NMS. MIB is a database containing the variables that are maintained

 by the managed device and can be queried or set by the agent. A management object is an

 object to be managed on a network device.




                                                  10
https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles

         24.      eSight provides three versions of SNMP to use on the NMS for communication

 with the device. The SNMP versions on different application scenario e.g. network size,

 security, etc.




                                                    11
https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles

        25.   The NMS manages devices through SNMP. The NMS sends queries to devices

 to obtain information in the response.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles

        26.   An SNMP packet includes IP address as header and other fields such as version,

 community name, and SNMP PDU. The SNMP PDU includes PDUs such as GetRequest

 PDU, GetNExtRequest PDU, etc.




                                                  12
https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-snmpv2c

        27.   SNMPv1/SNMPv2c defines seven types of operations for exchanging

 information between the NMS and the agent. SNMPv3 provides a similar mechanism for

 request and response.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles.




                                                13
https://support.huawei.com/enterprise/en/doc/EDOC1000178174/703951c4/snmpv3.

        28.   The NMS sends GetRequest (or Get) request to the device associated with the

 address (or, first address) to obtain values of specific variables from the SNMP agent in the

 device. In this manner, the eSight sends a GetRequest (or, first message) using NMS to a

 network device’s network address to request information.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles.




https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-snmpv2c.



                                                   14
        29.   The admin configures SNMP parameters settings (e.g. SNMP Protocol

 template) during Automatic Discovery of resources. SNMP protocol settings provides a

 “timeout period” and number of “retries”. The NMS waits for the response as per the defined

 SNMP protocol settings (e.g. timeout period).




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure.
          30. The eSight NMS sends a GetRequest/Get (or, first message) to obtain

 information (e.g. syscontact object value) from agent on a network device. The NMS waits

 for the appropriate response from the SNMP agent in the device. The agent on a managed

 device sends a response packet only after authenticating the SNMP request.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles.
                                                  15
https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-snmpv2c

        31.   The admin configures SNMP parameters settings (e.g. SNMP Protocol

 template) during Automatic Discovery of resources. SNMP protocol settings provides a

 “timeout period” and number of “retries”. The NMS waits for the response as per the defined

 SNMP protocol settings (e.g. timeout period).




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure



                                                  16
        32.   The eSight NMS sends a GetRequest/Get (or, first message) to obtain

 information (e.g. syscontact object value) from agent on a network device. The NMS waits

 for the appropriate response from the SNMP agent in the device. The agent on a managed

 device sends a response packet only after authenticating the SNMP request.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principles.




https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-snmpv2c

        33.   The NMS receives response from the network device agent based on the

 GetRequest query. The agent queries the information required in response from the MIB. The

 MIB on a device defines the attributes of the managed device, including the name, status,

 access rights, and data type of management objects. An agent can use the MIB to learn

 information about a network device.



                                                  17
https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-snmpv2c,




https://support.huawei.com/enterprise/en/doc/EDOC1000178174/9e3730e8/snmp-
management-model

        34.   The eSight NMS discovers resources (e.g. network devices) within different

 subnets during the automatic discovery. Automatic Discovery method provides an option to

 “Automatically add discovered devices.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/e4b41c07/typical-
configuration-example

        35.   eSight provides user-defined auto-discovery methods such as simple mode and

 advanced mode. This allows administrator to discover specific device types. In simple mode,
                                                  18
 only certain types of devices (such as routing devices) are discovered and added. These

 devices include network devices such as routers, switches, etc.




https://support.huawei.com/enterprise/en/doc/EDOC1000020356?section=j00b

        36.    The administrator can select basic mode (or, simple mode) to add devices such

 as routers, switches, etc. with routing capabilities.




https://support.huawei.com/enterprise/en/doc/EDOC1100044378/a5d479fa/adding-network-
devices


                                                         19
        37.    Therefore, the discovered network devices based on user defined auto-discovery

 mode are added to eSight automatically after the completion of discovery process. The added

 devices are shown in Resources tab. For example, the Network Devices added can be accessed

 using Resources > Network Devices. The Network Devices menu shows the details (e.g. IP

 address, name, model) of devices. Such details (e.g. model number) provides information

 about the routing capabilities of the devices.




https://support.huawei.com/enterprise/en/doc/EDOC1100011877/f09f8a66/operation-
procedure




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure


                                                   20
https://support.huawei.com/enterprise/en/doc/EDOC1100011877/f09f8a66/operation-
procedure




https://support.huawei.com/enterprise/en/doc/EDOC1000020356?section=j006
          38. eSight detects network devices with routing capabilities (e.g. routers, switches,

 etc.) through simple automatic discovery mode.




                                                    21
https://support.huawei.com/enterprise/en/doc/EDOC1000020356?section=j00b




https://support.huawei.com/enterprise/en/doc/EDOC1100044378/a5d479fa/adding-network-
devices


        39.   The discovered network devices (e.g. devices with routing capabilities such as

 routers, switches, etc.) are added to eSight network management system. The administrator




                                                  22
 can view devices information of the added devices and perform required operations for

 management.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure




                                               23
       Fihttps://support.huawei.com/enterprise/en/doc/EDOC1000020356?section=j006


        40.    The eSight network management system selects the provided addresses one by

 one and then sends requests to each address for discovering devices. Once the first address is

 analyzed and matched with the discovery criteria placed by the user through SNMP protocol,

 the network management system selects the second address in the specified range.

        41.    The second address is selected from the IP range (Start IP address and End IP

 address) specified in the discovery profile. The execution of the discovery starts with the first

 address in the specified range and is followed by subsequent addresses.




https://support.huawei.com/enterprise/en/doc/EDOC1100097758/7dbd4dbd/operation-
procedure



                                                      24
        42.    Once the second address is selected, the request is placed to obtain desired

 information from the SNMP agent at the network device. The response from the agent is

 analyzed and the discovered devices are added to eSight. The NMS uses GetRequest queries

 for each address and receives response from agents. This process gets repeated for all the

 addresses present in the range specified by the user.




https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-snmpv2c




https://support.huawei.com/enterprise/en/doc/EDOC1100011877/f09f8a66/operation-
procedure
                                                 25
          43.    In view of preceding paragraphs, each and every element of at least claim 1

of the ’546 Patent is found in the Accused Products.

          44.    Huawei has and continues to directly infringe at least one claim of the ’546

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

sale, importing, and/or distributing the Accused Products in the United States, including

within this judicial district, without the authority of Brazos.

          45.    Huawei has received notice and actual or constructive knowledge of the ’546

Patent since at least the date of service of this Complaint.

          46.    Since at least the date of service of this Complaint, through its actions,

Huawei has actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ’546 Patent throughout the United States, including within

this judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused

Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

      •   https://support.huawei.com/enterprise/us/doc/EDOC1100107090/16cdb2/logical-
          architecture
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100107090/4380cd56/network-
          management
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100107090/e5a1ada8/basic-
          management-of-network-devices
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100107090/e6ebf9aa/benefits
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100097758/a2b0eb1d/adding-
          network-devices
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100097758/4cbe8a31/overview
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100097758/28c4e2a3/function
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100107090/96810d25/principle
      •   https://support.huawei.com/enterprise/en/doc/EDOC1100097758/709813a6/adding-
          resources
      •   https://support.huawei.com/enterprise/us/doc/EDOC1100097758/7dbd4dbd/operatio
          n-procedure
                                                    26
    •   https://support.huawei.com/enterprise/en/doc/EDOC1100097758/93b32c91/principle
        s
    •   https://support.huawei.com/enterprise/en/doc/EDOC1000178174/73e6152/snmpv1-
        snmpv2c
    •   https://support.huawei.com/enterprise/en/doc/EDOC1000178174/703951c4/snmpv3
    •   https://support.huawei.com/enterprise/en/doc/EDOC1000178174/9e3730e8/snmp-
        management-model
    •   https://support.huawei.com/enterprise/en/doc/EDOC1100097758/e4b41c07/typical-
        configuration-example
    •   https://support.huawei.com/enterprise/en/doc/EDOC1100011877/f09f8a66/operation
        -procedure
    •   https://e.huawei.com/us/solutions/business-needs/enterprise-network/campus-
        network/agile-campus/wired-and-wireless-convergence
    •   https://support.huawei.com/enterprise/en/doc/EDOC1100107090/c170f368/overview
    •   https://support.huawei.com/enterprise/en/doc/EDOC1000020356?section=j006
    •   https://support.huawei.com/enterprise/en/doc/EDOC1100044378/a5d479fa/adding-
        network-devices


        47.      Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’546 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’546 Patent. The Accused Products are

especially made or adapted for infringing the ’546 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’546 Patent.

                                           JURY DEMAND
        Brazos hereby demands a jury on all issues so triable.


                                  REQUEST FOR RELIEF

         WHEREFORE, Brazos respectfully requests that the Court:

         (A)    Enter judgment that Huawei infringes one or more claims of the ’546 Patent

 literally and/or under the doctrine of equivalents;



                                                       27
         (B)     Enter judgment that Huawei has induced infringement and continues to

  induce infringement of one or more claims of the ’546 Patent;

         (C)     Enter judgment that Huawei has contributed to and continues to contribute

  to the infringement of one or more claims of the ’546 Patent;

         (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

  compensate Brazos for such damages, together with pre-judgment and post-judgment

  interest for the infringement by Huawei of the ’546 Patent through the date such judgment

  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: June 17, 2020                          Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF

                                                     28
